DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 6/15/2020 and 9/18/2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they cite non-patent literature documents that have not been provided.  For example, see European Application Serial No. 15843994.3, Response filed 06-05-20 to Communication, which was cited in an IDS filed 9/18/2020, and the Jawalebhoi reference, which was cited in an IDS filed 6/15/2020.  These references has not been considered as to the merits.  Examiner was also unable to find copies of the references in parent case, 14/498,704.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 10,725,533 in view of Maeda (WO 2014/147686).   	This is a provisional nonstatutory double patenting rejection because the patentably 
16/901,412 (present application)
10,725,533
Claim 1: A device comprising:

Claim 1: A device comprising:

a camera to capture image data including video; a display to provide a view of the image data; processing circuitry coupled to the camera and the display, the processing circuitry configured to:
a camera to capture image data including video; a display to provide a view of the video captured by the camera … an object recognition module including circuitry … a gesture recognition module including circuitry …
identify one or more fingers in the video;

an object recognition module including circuitry to analyze the image data to recognize a first object and one or more fingers in the video
recognize a first gesture performed by the identified one or more fingers; and

a gesture recognition module including circuitry to analyze the video to recognize a first gesture performed by the recognized one or more fingers
in response to recognizing the first recognized gesture, cause a still image including a first object proximate the first gesture to be provided on the display;

wherein the object recognition module, in response to the data indicative of the first
recognized gesture, is further to issue a command to circuitry of an image rendering module that causes the image rendering module to render a still image including the first object
the camera is further configured to continue to capture second video while the display is providing the view of the still image; and

wherein the camera is to continue to capture second video while the display is providing
the view of the still image;

the processing circuitry is further configured to: extract data corresponding to the identified one or more fingers from the second video;

wherein the object recognition module is to, while the display is providing the view of the
till image, extract data corresponding to the one or more fingers from the second video;

modify the still image to include the extracted one or more fingers from the second video overlaid on the still image; and

modify the still image to include the
extracted one or more fingers from the second video overlaid on the still image
cause the display to provide a view of the modified still image including the extracted 




Claim 2: The device of claim 1,wherein the processing circuitry is further configured to recognize a second gesture performed by the identified one or more fingers proximate the modified still image and augment the modified still image based on the second gesture.

Claim 1: the image rendering module including circuitry to modify the still image to include the extracted one or more fingers from the second video overlaid on the still image, to alter pixel values of or around the first object in the still image, and to augment the first object based on data indicative of a second recognized gesture


Claim 3: The device of claim 1,wherein the processing circuitry is further configured to modify the still image, in response to the second gesture, with a list of one or more user-selectable operations, which when selected, cause the processing circuitry to modify the image data using a selected operation.

Claim 3: 
the image rendering module including circuitry to modify the still image to include the extracted one or more fingers from the second video overlaid on the still image, to alter pixel values of or around the first object in the still image, and to augment the first object based on data indicative of a second recognized gesture … wherein the image rendering module is to modify the still image with a list of one or more user-selectable operations, which when selected, cause the image rendering module to modify the image data using a selected operation.



Claim 4: The device of claim 1,wherein the processing circuitry is further configured to identify a first object in the image data.
Claim 1: an object recognition module including circuitry to analyze the image data to recognize a first object and one or more fingers in the video


Claim 5: The device of claim 4,wherein the processing circuitry is further configured to, in response to recognition of the second gesture, modify the image data by performing a first operation, and modify the image data by performing a second operation, different from the first operation, in response to determining a recognized object is the second object, different from the first object.

Claim 4: wherein, in response to the gesture recognition module recognizing the second gesture, the image rendering module is to modify the image data by performing a first operation in response to the object recognition module determining the recognized object is the first object, and wherein, in response to the gesture recognition module recognizing the same second gesture, the image rendering module is to modify the image data by 
object recognition module determining a recognized object is the second object,
different from the first object.


Claim 6: The device of claim 1, further comprising: a microphone to capture sounds;
Claim 5: The device of claim 1, further comprising: a microphone to capture sounds;
wherein the processing circuitry is further configured to: translate one or more sounds captured by the microphone and provide data indicative of the translated one or more sounds;

a speech recognition module including circuitry to translate one or more sounds captured by the microphone and provide data indicative of the translated one or more sounds;

determine one or more social circumstances of the user based on a location, a speed of the user, a translated sound, one or more objects in the image data, and one or more people in the image data, wherein a social circumstance is one of a plurality of social circumstances including the user of the device exercising, conversing, driving, shopping, eating, and working;

a context module including circuitry to determine one or more social circumstances of the user based on a location, a speed of the user, a translated sound, one or more objects in the image data, and one or more people in the image data, wherein a social circumstance is one of a plurality of social circumstances including the user of the device exercising, conversing, driving, shopping, eating, and working;
modify the image by performing a first operation on the image data based on a first social circumstance of the determined one or more social circumstances, and the second gesture.
wherein the image rendering module is to modify the image by performing a first
operation on the image data based on a first social circumstance of the one or more social
circumstances determined by the context module, and the second gesture recognized by the gesture recognition module


Claim 7: The device of claim 6, wherein the processing circuitry is further configured to receive the data indicative of the first recognized gesture to determine whether the first recognized gesture satisfies a policy including one or more gestures that must be performed before a user is allowed access to the functionality of the device, and in response to determining the policy has been satisfied, provide data indicating a valid authentication procedure has been
performed.
Claim 6: wherein the device further comprises an authentication module including circuitry to receive the data indicative of the first recognized gesture to determine whether the first recognized gesture satisfies a policy including one or more gestures that must be performed before a user is allowed access to the functionality of the device, and in response to determining the policy has been satisfied, provide data indicating a valid
authentication procedure has been performed.

 	

  	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the causing the still image including the first object proximate the first gesture as suggested in Maeda.  Doing so would be desirable to provide a user with an intuitive way to make virtual interfaces appear in response to a gesture e.g., see Maeda Figs. 19-20, [0076-0077].   
 	Claims 8 and 15 recite similar limitations as claim 1 and is likewise rejected.

 	This is a provisional nonstatutory double patenting rejection.  
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3-5, 7, 10-12, 14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 recites the term, “the first object.”  Parent claims 1 and 4 both recite “a first object.”  Thus, it is unclear which one of these the term refers to.  For the purpose of examination, Examiner interprets the term as referring to the first object of claim 4.
Claim 4 recites the term, “a first object.” Parent claim 1 also recites “a first object.”  It is unclear whether these two terms refer to the same first object, or refer to different objects.  For the purpose of examination, Examiner interprets the term as referring to a different object.       
The following terms lack antecedent basis:
 	"the second gesture" – claim 3, line 2; claim 5, line 2;
 	“the second object” – claim 5, line 5;
 	“the data indicative of the first recognized gesture” – claim 7, line 2.
Claims 10-12, 14 and 17-19 correspond to claims 3-5 and 7 and are rejected for the same reasons. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 8, 9, 11, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (WO 2014/147686).  

 	Regarding claim 1, Maeda teaches a device (Figs. 1, 5 [0015, 0023] describes an apparatus) comprising:

 	a display to provide a view of the image data (Fig. 5, [0015-0017, 0024, 0030, 0036, 0080] display 108 displays video captured by the camera);
 	processing circuitry coupled to the camera and the display (Fig. 5, [0023] describes a processor), the processing circuitry configured to:
 	identify one or more fingers in the video (Fig. 22, steps S120, S130 [0016-0020, 0085-0086], the system recognizes an object; the object may be a real object or a virtual object; for example, [0039, 0077-0078] describe the detection of object Ro1 in Fig. 20, a hand or fingers);
 	recognize a first gesture performed by the identified one or more fingers (Fig. 22, steps S120, S130, S160, S165, S170, [0016-0017, 0084, 0085 and 0090], the system recognizes a gesture; for example, [0039, 0018-20, 0077-0078, 0083, 0090-0091] describe the detection of a hand or body part); and
 	in response to recognizing the first recognized gesture, cause a still image including a first object proximate the first gesture to be provided on the display (Figs. 19-21, when the operation body/hand1 gestures and moves to the real object Ro1, as indicated in Fig. 21, a menu including a button B1 is displayed i.e., the claimed “still image” with a “first object”; the button and the hand H1 are close or proximate to one another);
 	the camera is further configured to continue to capture second video while the display is providing the view of the still image (Fig. 5, camera 101, [0024], the camera is always capturing video and tracking what sort of gesture the user's hand might make; see also Figs. 20-21, [0077-0078]); and
 	the processing circuitry is further configured to:

 	Maeda does not expressly disclose modify the still image to include the extracted one or more fingers from the second video overlaid on the still image; and cause the display to provide a view of the modified still image including the extracted one or more fingers from the second video overlaid thereon.
 	However, Maeda suggests or makes obvious:
	modify the still image to include the extracted one or more fingers from the second video overlaid on the still image ([0078] teaches that a user can touch the button B1 of Figs. 19-20 to obtain more virtual menu options; Fig. 2, [0018] also describes a similar embodiment in which a user is touching a button; as shown in the Figure, the finger is superimposed over the button; it would be obvious to similarly have a finger superimposed over the button B1 of Figs. 19-21; see also Figs. 3, 4 and 11 which illustrate other examples of superimposing a finger over a virtual object); ; and
 	cause the display to provide a view of the modified still image including the extracted one or more fingers from the second video overlaid thereon ( [0078] teaches that a user can touch the button B1 of Figs. 19-20 to obtain more virtual menu options; Fig. 2, [0018] also describes a similar embodiment in which a user is touching a button; as shown in the Figure, the finger is superimposed over the button; it would be obvious to similarly have a finger superimposed over the button B1 of Figs. 19-21; see also Figs. 3, 19-21 which illustrate other examples of superimposing a finger over a virtual object).

 	Regarding claim 2, Maeda teaches the invention as claimed in claim 1.  Maeda also teaches 
 	wherein the processing circuitry is further configured to 
 	recognize a second gesture performed by the identified one or more fingers proximate the modified still image (Figs. 20-21, [0077-0078], a user can press a virtual button B1) and 
 	augment the modified still image based on the second gesture (Fig. 21, [0078], in response to the button being pressed, the button is expanded to display a variety of menu options, as seen in Fig. 21).

 	Regarding claim 4, Maeda teaches the invention as claimed in claim 1.  Maeda also teaches wherein the processing circuitry is further configured to identify a first object in the image data ([0076], in response to user input, the system identifies the object/television Ro1 in Figs. 19-20 as the object the user would like to control; more generally, the system in Maeda identifies objects, virtual and real, that the user would like to interact with e.g., see [0039, 0040, 0049]. 

 	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.

 	Regarding claim 9, Maeda teaches the invention as claimed in claim 8.  Claim 9 also corresponds to claim 2 and is rejected for the same reasons.



	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons.  Maeda also teaches a non-transitory machine readable medium including instructions that, when executed by a machine, cause the machine to perform operations (Maeda Fig. 5, [0023, 0028] describes a memory with programs.

 	Regarding claim 16, Maeda teaches the invention as claimed in claim 15.  Claim 16 also corresponds to claim 2 and is rejected for the same reasons.
 	
	Regarding claim 18, Maeda teaches the invention as claimed in claim 15.  Claim 18 also corresponds to claim 4 and is rejected for the same reasons.

Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, as applied in claims 1, 8 and 15, and further in view of Maciocci (US 2013/0335303).  

 	Regarding claim 3, Maeda teaches the invention as claimed in claim 1.  Maeda also teaches wherein the processing circuitry is further configured to modify the still image, in response to the second gesture, with a list of one or more user-selectable operations (Fig. 21, [0078], in response to the button being pressed, the button is expanded to display a variety of menu options, as seen in Fig. 21).

 	In the same field of endeavor, Maciocci teaches the list of one or more user-selectable operations which when selected, cause the processing circuitry to modify the image data using a selected operation (Figs. 4A-4E, [0030-0033], the HMD displays a transparent display area 310, through which a user can view their surroundings; Fig. 4C, visual elements are displayed over that area i.e., they are modifying the imaging data that makes up the user’s physical surroundings; Figs. 5A-5C, [0038], when a user selects a option in a virtual menu, the virtual menu may be transformed into a submenu with further options i.e., the submenu is selected for display, which can have a different format e.g., they may have visible active regions with different shapes, the submenu options may look different as seen in Fig. 5C, etc.; these virtual elements are placed over the transparent display area, and thus further modify the image data for that display area; see also [0021-0027], which describes how the transparent display uses imagery captured by the HMD’s cameras).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the list of one or more user-selectable operations which when selected, cause the processing circuitry to modify the image data using a selected operation as suggested in Maciocci into Maeda because Maeda and Maciocci pertain to analogous fields of technology.  Both Maeda and Maciocci pertain to augmented reality interfaces that display the surrounds of a user and also superimpose virtual images and interfaces on their displays.  For example, Maeda Figs. 19-21 describe a user who is wearing an augmented reality system and is manipulating virtual items in the display.  In Maciocci, the entire display 

 	Regarding claim 5, Maeda teaches the invention as claimed in claim 4.  Maeda also teaches 
 	wherein the processing circuitry is further configured to, in response to recognition of the second gesture, performing a first operation (Figs. 20-21, [0077-0078], a user can press a virtual button B1; Fig. 21, [0078], in response to the button being pressed, the button is expanded to display a variety of menu options, as seen in Fig. 21), and
  	performing a second operation, different from the first operation, in response to determining a recognized object is the second object, different from the first object (in Maeda, the menus or interface changes presented can be different, depending on the device or object that is being recognized as the object of a user action; for example, Fig. 2 and 3, [0018, 0019] describe different objects (e.g., a different television, a map), where a user gesture corresponding results in the creation of a different virtual object; more generally, Maeda teaches providing different virtual objects on the display based on different gestures and recognized objects e.g., see Maeda [0039, 0042, 0049]).

 	In the same field of endeavor, Maciocci teaches modify the image date by the performing the first operation; modify the image data by the performing the second operation (Figs. 4A-4E, [0030-0033], the HMD displays a transparent display area 310, through which a user can view their surroundings; Fig. 4C, visual elements are displayed over that area i.e., they are modifying the imaging data that makes up the user’s physical surroundings; see also Figs. 5A-5C, [0038]; see also [0021-0027], which describes how the transparent display uses imagery captured by the HMD’s cameras).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated modify the image date by the performing the first operation; modify the image data by the performing the second operation as suggested in Maciocci into Maeda because Maeda and Maciocci pertain to analogous fields of technology.  Both Maeda and Maciocci pertain to augmented reality interfaces that display the surrounds of a user and also superimpose virtual images and interfaces on their displays.  For example, Maeda Figs. 19-21 describe a user who is wearing an augmented reality system and is manipulating virtual items in the display.  In Maciocci, the entire display area is a view of the surrounding area, and this area and the image data it includes is thus modified when virtual items are placed upon it.  (Maeda strongly implies a similar arrangement e.g., see Maeda [0015, 0030, 0078, 0024, 0095].)  It would be desirable to incorporate this feature into Maeda to enable the augmented reality technology of Maeda and to allow a user to view virtual objects and real surroundings at the same time e.g., see Maciocci Figs. 4A-4E, [0030-0033]; see also Maeda Figs. 2, 3, 19-21, where the displays show both real world and virtual items). 

 	Regarding claim 10, Maeda teaches the invention as claimed in claim 8.  Claim 10 also corresponds to claim 3 and is rejected for the same reasons. 

 	Regarding claim 12, Maeda teaches the invention as claimed in claim 11.  Claim 12 also corresponds to claim 5 and is rejected for the same reasons.

 	Regarding claim 17, Maeda teaches the invention as claimed in claim 15.  Claim 17 also corresponds to claim 3 and is rejected for the same reasons.  

	Regarding claim 19, Maeda teaches the invention as claimed in claim 18.  Claim 19 also corresponds to claim 5 and is rejected for the same reasons.  
Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, as applied in claims 1, 8 and 15, and further in view of Maciocci and further in view of Lee (US 8,963,807).  

 	Regarding claim 6, Maeda teaches the invention as claimed in claim 1. Maeda also teaches 
 	a microphone to capture sounds (Fig. 5, [0023] describes a microphone);
 	wherein the processing circuitry is further configured to:

 	determine one or more social circumstances of the user based on a location, a speed of the user, a translated sound, one or more objects in the image data ([0027], the system can include an acceleration sensor i.e., detecting an increase in speed of the user handling the device; the system can include a sensor that measures a position/location of the device; as noted above, the system can recognize voices and translate them into commands; as noted in [0039], the system can recognize objects in the images captured by the device), 
 	wherein a social circumstance is one of a plurality of social circumstances including the user of the device exercising, conversing, driving, shopping, eating, and working (“working” can also be understood as applying effort to perform any task; thus, as noted above, the system detects when a user is working at moving the position of the device, issuing commands to the device or using the device to identify objects; also a “social circumstance” could be any other social circumstance that differs from the ones cited above i.e., the plurality of social circumstances is not limited only to the options cited above)
 	modify the image by performing a first operation based on a first social circumstance of the determined one or more social circumstances, and the second gesture (Figs. 20-21, [0077-0078], a user can press a virtual button B1 i.e., “the second gesture”; Fig. 21, [0078], in response to the button being pressed, the button is expanded to display a variety of menu options, as seen in Fig. 21 i.e. “modify the [still] image” and “first operation”; the above is further based on identifying the object i.e., “based on a first social circumstance of the determined one or more social circumstances,” as well as based on other circumstances)

 	In the same field of endeavor, Maciocci teaches the first operation being on the image data (Figs. 4A-4E, [0030-0033], the HMD displays a transparent display area 310, through which a user can view their surroundings; Fig. 4C, visual elements are displayed over that area i.e., they are modifying the imaging data that makes up the user’s physical surroundings; see also Figs. 5A-5C, [0038]; see also [0021-0027], which describes how the transparent display uses imagery captured by the HMD’s cameras).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the first operation being on the image data as suggested in Maciocci into Maeda because Maeda and Maciocci pertain to analogous fields of technology.  Both Maeda and Maciocci pertain to augmented reality interfaces that display the surroundings of a user and also superimpose virtual images and interfaces on their displays.  For example, Maeda Figs. 19-21 describe a user who is wearing an augmented reality system and is manipulating virtual items in the display.  In Maciocci, the entire display area is a view of the surrounding area, and this area and the image data it includes is thus modified when virtual items are placed upon it.  (Maeda strongly implies a similar arrangement e.g., see Maeda [0015, 0030, 0078, 0024, 0095].)  It would be desirable to incorporate this feature into Maeda to enable the augmented reality technology of Maeda and to allow a user to view virtual objects and real surroundings at the same time e.g., see Maciocci Figs. 4A-4E, [0030-0033]; see also Maeda Figs. 2, 3, 19-21, where the displays show both real world and virtual items). 

 	In the same field of endeavor, Lee teaches the determining one or more social circumstances based on one or more people in the image data (Fig. 1, col. 3, lines 9-27, the AR system identifies a person in front of the user and provides virtual information about that person; col. 7, lines 21-42, the system can detect that the user is conversing with someone, and will provide information helpful for that conversation).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the determining one or more social circumstances based on one or more people in the image data as suggested in Lee into Maeda and Maciocci because Maeda and Lee pertain to analogous fields of technology.  Both Maeda and Lee pertain to an augmented reality system that can recognize objects and present virtual items on a display with information relating to the objects.  In Lee, the AR system can recognize people, and provide virtual items relating to the people.  It would be desirable to incorporate this feature into Maeda, so that the Maeda AR invention could also extend its recognition and information gathering systems to people e.g., see Lee Fig. 1, col. 3, lines 9-27 and col. 7, lines 21-42.)  

	Regarding claim 7, the combination of Maeda, Maciocci and Lee teaches the invention as claimed in claim 6.  The combination of Maeda, Maciocci and Lee also teaches wherein the processing circuitry is further configured to 
 	receive the data indicative of the first recognized gesture to determine whether the first recognized gesture satisfies a policy including one or more gestures that must be performed 
 	in response to determining the policy has been satisfied, provide data indicating a valid authentication procedure has been performed (Maeda [0047-0049], when a recognized gesture has been properly performed i.e., when a gesture has been authenticated i.e., determined to truly be a particular type of gesture, and not some other type of gesture, then a process is initiated or a virtual operation is performed e.g., as seen in Maeda Figs. 19-21, [0076-0078], which inherently involves providing data of some kind). 

 	Regarding claim 13, Maeda teaches the invention as claimed in claim 8.  Claim 13 also corresponds to claim 6 and is rejected for the same reasons.

 	Regarding claim 14, the combination of Maeda, Maciocci and Lee teaches the invention as claimed in claim 13.  Claim 14 also corresponds to claim 7 and is rejected for the same reasons.

 	Regarding claim 20, Maeda teaches the invention as claimed in claim 15.  Claim 20 also corresponds to claim 6 and is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Fein (US 2014/0267409) teaches an augmented reality device where a user can pause or freeze a target object and manipulate the object e.g., see Fein Figs, 21, 22, 28, [0096-0097, 0104, 0117, 0123, 0124].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143